Citation Nr: 9905761	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  97-26 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to 
April 1959 and from December 1964 to May 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 1996 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran had combat with enemy during his active 
service in the Republic of Vietnam.  

3.  No competent evidence has been submitted to show that the 
veteran has current lumbar spine disability, including that 
manifested by degenerative arthritis, due to disease or 
injury which was incurred in or aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for a low back condition.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Veterans Appeals (Court) has further 
defined a well-grounded claim as a plausible claim, one which 
is meritorious on its own or capable of substantiation. 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also 
held that where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  If 
the disorder is a chronic disease, service connection may be 
granted if manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for arthritis is 
one year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The veteran contends that he developed a low back condition 
after the AMTRAC on which he was riding was hit by a landmine 
in service.  In support of his claim, the veteran has 
submitted a statement from a service comrade who confirmed 
the incident in service, which was stated to have occurred in 
November 1966.  In addition, the veteran submitted a copy of 
a letter from the Commandant of the Marine Corps which showed 
that he was awarded the Purple Heart for wounds received in 
the attack.  The service medical records, however, are 
entirely negative for complaints or findings referable to any 
lumbar spine injury or disability.  

The first medical evidence that the veteran was suffering 
from a low back condition was noted in a report from a VA 
examination conducted in April 1996.  At that time, the 
veteran presented with complaints of severe back problems, 
increasing over the years, with predominant aching in the low 
back below the ribs and above the pelvis and buttocks, 
bilateral.  He also noted occasional feelings of stiffness 
and sharp pain after flexing, bending or twisting too 
rapidly.  He did not complain of radiation upward between the 
shoulders to the neck or downward to the buttocks or legs.  
The veteran reported a remote history of injury, but was 
stated to believe that the experience of carrying heavy 
equipment for many years in the Marine Corps largely 
contributed to his present condition.  A diagnosis of history 
of low back pain with aching pain on motion on examination, 
with chronic lumbar strain, was rendered.  X-ray studies were 
also noted to show degenerative arthritis, minimal change.  

A subsequent VA examination was conducted in August 1996.  At 
that time, the veteran reported a history of back injury, 
possibly more than once.  He related a specific incident 
which occurred in 1996 [sic] when he was blown off an armored 
vehicle, injuring his left ankle and possibly his back.  He 
noted that he had developed severe back problems, more 
evident above the buttocks, and stated that almost every day 
he is aware of some discomfort in his back.  He also reported 
experiencing a pins and needles feeling in his feet.  The 
examining physician related these symptoms to a stocking type 
hypesthesia unrelated to symptoms experienced in his 
paralumbar area.  The final impression was that of lumbar 
strain, mild, with minimal degenerative changes seen on x-ray 
studies performed in April 1996.  

Based on a review of available records, the veteran would be 
considered a "combat" veteran, and the Board concedes the 
veteran's combat status; the veteran was awarded the Purple 
Heart.  Consequently, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are to be 
applied.  In pertinent part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection if 
the evidence is consistent with the 
circumstances, conditions or hardships of 
such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Appeals Court) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Collette v. Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996) 
(citations omitted).  This section considerably lightens the 
burden of a combat veteran who seeks benefits for disease or 
injury which he alleges was incurred in combat in service.  
Id. at 392.  The third step requires the Board to consider 
whether there is clear and convincing proof which would rebut 
the presumption of service connection.  Id. at 393.  

In this case, the Board finds that the veteran has proffered 
satisfactory lay evidence of an injury to his low back during 
service.  As noted hereinabove, the veteran has attributed 
his low back problems to carrying heavy equipment in service.  
Subsequently, he modified his opinion to include reference to 
the 1966 incident when he was blown off of an armored vehicle 
after hitting a landmine.  

Even if the Board determined that the veteran suffered this 
injury in service, that would not end its analysis.  There 
also must be competent evidence of nexus relating current 
disability to service.  See Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).  

The Board recognizes the veteran's recitation of the history 
of his low back injury at the time of the recent 
examinations; however, there is no indication that the 
examining physicians incorporated the veteran's recitation of 
his history into a medical conclusion relating the onset of 
the veteran's low back condition to an event in service.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  According to the 
Court, "[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' satisfying the Grottveit requirement." Id.  

The Board is cognizant of the veteran's opinion that he has a 
low back condition attributable to service.  However, the 
veteran, as a lay person, is not qualified to proffer medical 
opinions or diagnoses.  Espiritu v. Brown, 2 Vet. App. 492 
(1992).  

In the absence of medical evidence to support his assertions 
that he has current disability due to disease or injury which 
was incurred in or aggravated by service, the Board must 
conclude that the veteran has failed to meet his initial 
burden of producing evidence of a well-grounded claim.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he has a low back 
condition related to disease or injury which was incurred in 
or aggravated by service.  By this decision, the Board is 
informing the veteran of the evidence necessary to make his 
claim well grounded.  



ORDER

Service connection for a low back disorder is denied, as a 
well-grounded claim has not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

- 7 -


- 1 -


